Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are pending and rejected in the application.  

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1 and 20 similarly recites a method comprising: detecting a first user interaction with a particular file; determining that the first user interaction implements a first change to attributes or contents of the particular file and that the first change progresses the particular file to a first state of a particular workflow; performing a first programmatic operation that is defined for the first state of the particular workflow, wherein performing the first programmatic operation comprises defining one or more of a first set of metadata, a first set of access privileges, or a first storage location for the particular file without altering the attributes or the contents of the particular file; detecting a second user interaction with the particular file; determining that the second user interaction implements a second change to the attributes or the contents of the particular file and that the second change progresses the particular file to a second state of the particular workflow; and performing a second programmatic operation that is defined for the second state of the particular workflow, wherein performing the second programmatic operation comprises defining one or more of a second set of metadata, a second set of access privileges, or a second storage location for the particular file without altering the attributes or the contents of the particular file. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “one or more processors.” 

For example, in the context of the claims, “detecting a first user interaction with a particular file” encompasses mentally a person, while writing on paper, detecting a first user interaction with a particular file. Next, “determining that the first user interaction implements a first change to attributes or contents of the particular file and that the first change progresses the particular file to a first state of a particular workflow” encompasses mentally a person, while writing on paper, determining that the first user interaction implements a first change to attributes or contents of the particular file and that the first change progresses the particular file to a first state of a particular workflow. Further, “performing a first programmatic operation that is defined for the first state of the particular workflow, wherein performing the first programmatic operation comprises defining one or more of a first set of metadata, a first set of access privileges, or a first storage location for the particular file without altering the attributes or the contents of the particular file” encompasses mentally a person, while writing on paper, performing a first programmatic operation that is defined for the first state of the particular workflow, wherein performing the first programmatic operation comprises defining one or more of a first set of metadata, a first set of access privileges, or a first storage location for the particular file without altering the attributes or the contents of the particular file. In addition, “detecting a second user interaction with the particular file; determining that the second user interaction implements a second change to the attributes or the contents of the particular file and that the second change progresses the particular file to a second state of the particular workflow” encompasses mentally a person, while writing on paper, detecting a second user interaction with the particular file; determining that the second user interaction implements a second change to the attributes or the contents of the particular file and that the second change progresses the particular file to a second state of the particular workflow. Next, “performing a second programmatic operation that is defined for the second state of the particular workflow, wherein performing the second programmatic operation comprises defining one or more of a second set of metadata, a second set of access privileges, or a second storage location for the particular file without altering the attributes or the contents of the particular file” encompasses mentally a person, while writing on paper, performing a second programmatic operation that is defined for the second state of the particular workflow, wherein performing the second programmatic operation comprises defining one or more of a second set of metadata, a second set of access privileges, or a second storage location for the particular file without altering the attributes or the contents of the particular file.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components like “one or more processors”, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. Claims 1 and 20 recites no additional limitations other than “one or more processors” implementing the limitations. The computer is recited at a high-level of generality (i.e., detecting a first user…etc., determining that the first user…etc., performing a first programmatic operation…etc., deterring a second user…etc., determining that the second user interaction…etc., performing a second programmatic operation…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 1 and 20 are not patentable eligible under 35 U.S.C. 101. 

As discussed above, claims 1 and 20 recites “one or more processors” implementing the limitations. The computer is recited at a high-level of generality (i.e., detecting a first user…etc., determining that the first user…etc., performing a first programmatic operation…etc., deterring a second user…etc., determining that the second user interaction…etc., performing a second programmatic operation…etc.)  such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1 and 20 are not patentable eligible under 35 USC 101.

In addition, claim 12 recites a method comprising: receiving a request comprising a static path for accessing a particular file; mapping the static path to a first dynamic path that is selected for the particular file based on the particular file having a first set of metadata; providing the particular file from a first storage location that is accessed using the first dynamic path in response to the request; detecting a file access that changes metadata of the particular file from the first set of metadata to a second set of metadata; storing the particular file to a second storage location, that is different than the first storage location, based on the metadata of the particular file changing from the first set of metadata to the second set of metadata; and updating a mapping of the static path for the particular file by linking the static path to a second dynamic path instead of the first dynamic path. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “storage location.” 

For example, in the context of this claim, “receiving a request comprising a static path for accessing a particular file” encompasses mentally a person, while writing on paper, receiving a request comprising a static path for accessing a particular file. Next, “mapping the static path to a first dynamic path that is selected for the particular file based on the particular file having a first set of metadata” encompasses mentally a person, while writing on paper, mapping the static path to a first dynamic path that is selected for the particular file based on the particular file having a first set of metadata. Further, “providing the particular file from a first storage location that is accessed using the first dynamic path in response to the request” encompasses mentally a person, while writing on paper, providing the particular file from a first storage location that is accessed using the first dynamic path in response to the request. In addition, “detecting a file access that changes metadata of the particular file from the first set of metadata to a second set of metadata” encompasses mentally a person, while writing on paper, detecting a file access that changes metadata of the particular file from the first set of metadata to a second set of metadata. Next, “storing the particular file to a second storage location, that is different than the first storage location, based on the metadata of the particular file changing from the first set of metadata to the second set of metadata” encompasses mentally a person, while writing on paper, storing the particular file to a second storage location, that is different than the first storage location, based on the metadata of the particular file changing from the first set of metadata to the second set of metadata. In addition, “updating a mapping of the static path for the particular file by linking the static path to a second dynamic path instead of the first dynamic path” encompasses mentally a person, while writing on paper, updating a mapping of the static path for the particular file by linking the static path to a second dynamic path instead of the first dynamic path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components like “storage location”, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claim 12 recites no additional limitations other than “storage location” implementing the limitations. The computer is recited at a high-level of generality (i.e., receiving a request…etc., mapping the static path…etc., providing the particular file…etc., detecting a file access…etc., storing the particular file…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 12 is not patentable eligible under 35 U.S.C. 101. 

As discussed above, claim 12 recites “storage location” implementing the limitations. The computer is recited at a high-level of generality (i.e., receiving a request…etc., mapping the static path…etc., providing the particular file…etc., detecting a file access…etc., storing the particular file…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 12 is not patentable eligible under 35 USC 101.

The limitations of dependent claims 2-11 are abstract because the claims could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because the claims do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2-10 are not patent eligible under 35 USC 101.

The limitations of dependent claims 13-19 are abstract because the claims could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 12. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because the claims do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 13-19 are not patent eligible under 35 USC 101.







Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al. U.S. Patent (2020/0242077; hereinafter: Dain) in view of Pearl et al. U.S. Patent Publication (2017/0048285; hereinafter: Pearl)

Claims 1 and 20
As to claims 1 and 20, Dain discloses a file system comprising: 
one or more processors configured to (paragraph[0009], “The summary of the disclosure is given to aid understanding of a data storage system, a storage system architectural structure, processor, and method of tagging metadata corresponding to data residing on a data storage system, and not with an intent to limit the disclosure or the invention. The present disclosure is directed to a person of ordinary skill in the art. It should be understood that various aspects and features of the disclosure may advantageously be used separately in some instances, or in combination with other aspects and features of the disclosure in other instances. Accordingly, variations and modifications may be made to the computer system, the architectural structure, processor…etc.”): 
detect a first user interaction with a particular file (paragraph[0097], paragraph[0098], “A policy defines a particular combination of rules, such as users who have created, accessed or modified a document or data block; file or application types; content or metadata keywords; clients or storage locations; dates of data creation and/or access; review status or other status within a workflow (e.g., reviewed or un-reviewed); modification times or types of modifications; and/or any other data attributes. A policy may also be defined using tags already associated with the metadata. For example, a rule may classify all metadata associated with an already assigned tag (e.g., “project”), and apply a second tag (e.g., a second tag “inactive” that corresponds to the status of projectX)…etc.”); 
determine that the first user interaction implements a first change to attributes or contents of the particular file and that the first change progresses the particular file to a first state of a particular workflow (paragraph[0098], “A policy may also be defined using tags already associated with the metadata. For example, a rule may classify all metadata associated with an already assigned tag (e.g., “project”), and apply a second tag (e.g., a second tag “inactive” that corresponds to the status of projectX)…etc.”)…etc.”); 
perform a first programmatic operation that is defined for the first state of the particular workflow, wherein performing the first programmatic operation comprises defining one or more of a first set of metadata, a first set of access privileges, or a first storage location for the particular file without altering the attributes or the contents of the particular file (paragraph[0099], “The various rules used to define a policy may be combined in any suitable fashion, for example, via Boolean operators, to define a complex policy. As an example, an E-discovery policy might define a tag “privileged” that is associated with documents or data blocks that (1) were created or modified by legal department staff (i.e., owner or creator in the metadata is associated with a defined name)…etc.”); 

Dain does not appear to explicitly disclose 
detect a second user interaction with the particular file; 
determine that the second user interaction implements a second change to the attributes or the contents of the particular file and that the second change progresses the particular file to a second state of the particular workflow; and
perform a second programmatic operation that is defined for the second state of the particular workflow, wherein performing the second programmatic operation comprises defining one or more of a second set of metadata, a second set of access privileges, or a second storage location for the particular file without altering the attributes or the contents of the particular file.

However, Pearl discloses detect a second user interaction with the particular file (Figure 2, paragraph[0050], “In general, the collaboration platform allows multiple users or collaborators to access or collaborate efforts on work items such that each user can see, remotely, edits, revisions, comments, or annotations being made to specific work items through their own user devices. For example, a user can upload a document to a workspace for other users to access (e.g., for viewing, editing, commenting, signing-off, or otherwise manipulating). The user can login to the online platform and upload the document (or any other type of work item) to an existing workspace or to a new workspace. The document can be shared with existing users or collaborators in a workspace…etc.”); 
determine that the second user interaction implements a second change to the attributes or the contents of the particular file and that the second change progresses the particular file to a second state of the particular workflow (paragraph[0063]-paragraph[0064], “In each workspace A, B, . . . , N, when an action is performed on a work item by a given user or any other activity is detected in the workspace, other users in the same workspace may be notified (e.g., in real time or in near real-time, or not in real time). Activities which trigger real time notifications can include, by way of example but not limitation, adding, deleting, and/or modifying collaborators in the workspace; uploading, downloading, adding, and/or deleting a work item in the workspace…etc.”); and
perform a second programmatic operation that is defined for the second state of the particular workflow (paragraph[0188], “In some embodiments, the workflow engine 1662 might apply a set of workflow rules 1626 to the workflow events 1652 and/or the work item attributes 1645 to determine the workflow responses 1654, the metadata updates 1636, and/or the content updates 1638. Specifically, an event mapping 1647 in the workflow rules 1626 might map a received workflow event to one or more operations (e.g., update metadata, update content, send workflow alert, etc.) executed at the workflow engine 1662…etc.”), wherein performing the second programmatic operation comprises defining one or more of a second set of metadata, a second set of access privileges, or a second storage location for the particular file without altering the attributes or the contents of the particular file (paragraph[0063], “For example, the creator of a workspace (e.g., one of user A 208 who creates workspace B) may set one permission setting applicable to all work items 235 for other associated users and/or users associated with the affiliate (e.g., department 210). Creator user A 208 may also set different permission settings for each work item, which may be the same for different users, or varying for different…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dain with the teachings of Pearl to create a shared workspace to modify file attributes which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dain with the teachings of Pearl to manage flow-based user interactions with shared content in a highly collaborative cloud-based environment (Pearl: paragraph[0002]).

Claim 8
As to claim 8, the combination of Dain and Pearl discloses all the elements in claim 1, as noted above, and Pearl further disclose wherein performing the second programmatic operation further comprises: changing permissions for accessing the particular file at the second state of the particular workflow, wherein a first set of users are permitted to access the particular file at the first state of the particular workflow, and wherein changing the permissions comprises one or more of restricting one or more of the first set of users from accessing the particular file at the second state, or adding one or more users to the first set of users that are permitted to access the particular file at the second state (paragraph[0063], “Each user associated with a workspace may generally access the work items associated with the workspace. The level of access may depend on permissions associated with the specific workspace and/or with a specific work item. Permissions may be set for the workspace or set individually on a per work item basis. For example, the creator of a workspace (e.g., one of user A 208 who creates workspace B) may set one permission setting applicable to all work items 235 for other associated users and/or users associated with the affiliate (e.g., department 210). Creator user A 208 may also set different permission settings for each work item, which may be the same for different users…etc.”).

Claim 9
As to claim 9, the combination of Dain and Pearl discloses all the elements in claim 1, as noted above, and Pearl further disclose comprising: selecting the particular workflow in response to the first user interaction and the second user interaction with the particular file, wherein the particular workflow is defined with a plurality of different states, the first programmatic operation for the first state of the plurality of different states, and the second programmatic operation for the second state of the plurality of different states (paragraph[0188], “In some embodiments, the workflow engine 1662 might apply a set of workflow rules 1626 to the workflow events 1652 and/or the work item attributes 1645 to determine the workflow responses 1654, the metadata updates 1636, and/or the content updates 1638. Specifically, an event mapping 1647 in the workflow rules 1626 might map a received workflow event to one or more operations (e.g., update metadata, update content, send workflow alert, etc.) executed at the workflow engine 1662. A logic mapping 1646 in the workflow rules 1626 and/or a mapping operation of functions within the rule API 1665 might map a trigger description in the work item attributes 1645 to a set of logic to be executed at the workflow engine 1662. For example, a trigger=parent.done work item attribute might map to a set of conditional logic (e.g., if parent.state==“done” THEN set.metadata.child.state=“active”) comprising inputs extracted from other metadata (e.g., parent attributes, state attributes, etc.)…etc.”).

Claim 10
As to claim 10, the combination of Dain and Pearl discloses all the elements in claim 1, as noted above, and Dain further disclose wherein the first programmatic operation is a first executable script, executable command, or system call that sets one or more of the first set of metadata, the first set of access privileges, or the first storage location for the particular file upon execution (paragraph[0097], “A user may define a classification policy by indicating criteria, parameters or descriptors of the policy via a graphical user interface that provides facilities to present information and receive input data, such as a form or page with fields to be filled in, pull-down menus or entries allowing one or more of several options to be selected, buttons, sliders, hypertext links or other known user interface tools for receiving user input. For example, a user may define tags “confidential” and “access level 2” if the metadata includes certain keywords (e.g., “confidential,” or “privileged”)…etc.”); 

Pearl further disclose wherein the second programmatic operation is a second executable script, executable command, or system call that sets one or more of the second set of metadata, the second set of access privileges, or the second storage location for the particular file upon execution (paragraph[0063], “Each user associated with a workspace may generally access the work items associated with the workspace. The level of access may depend on permissions associated with the specific workspace and/or with a specific work item. Permissions may be set for the workspace or set individually on a per work item basis. For example, the creator of a workspace (e.g., one of user A 208 who creates workspace B) may set one permission setting applicable to all work items 235 for other associated users and/or users associated with the affiliate (e.g., department 210). Creator user A 208 may also set different permission settings for each work item, which may be the same for different users, or varying for different users…etc.”).

Claim 11
As to claim 11, the combination of Dain and Pearl discloses all the elements in claim 1, as noted above, and Dain further disclose wherein performing the second programmatic operation further comprises: 
generating a variant of the particular file with a different encoding or resolution than the particular file (paragraph[0149], “The PUT command may copy a file from one storage system to another. Specifically, the PUT command may be configured to push data to a storage system. To update a storage two commands may be included, the two commands being a DELETE command and a PUT command. A DELETE may or may not be necessary. Similarly, data operation commands may also include data migration commands, such as, COPY, BACKUP, ARCHIVE, or the like…etc.”).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al. U.S. Patent (2020/0242077; hereinafter: Dain) in view of Pearl et al. U.S. Patent Publication (2017/0048285; hereinafter: Pearl) and further in view of Reimers U.S. Patent Publication (2010/0057671; hereinafter: Reimers)

Claim 2 
As to claim 2, the combination of Dain and Pearl discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose receiving a request comprising a static path for accessing the particular file prior to detecting the second user interaction and after performing the first programmatic operation; 
mapping the static path to a first dynamic path that is selected for the particular file based on the particular file having the first set of metadata; and 
providing the particular file from a first storage location that is accessed using the first dynamic path in response to the request.

However, Reimers discloses receiving a request comprising a static path for accessing the particular file prior to detecting the second user interaction and after performing the first programmatic operation (paragraph[0039]-paragraph[0043], “URI Table Converter 212 converts the URI into an identifier which via a table lookup or algorithm. For example, the filename may look like a hexdecimal representation of the URI fragment…etc.”); 
mapping the static path to a first dynamic path that is selected for the particular file based on the particular file having the first set of metadata (paragraph[0057], “FIG. 4 is a flow diagram illustrating one embodiment of a method for mapping a URI to an identifier on a file system. At 402, a URL fragment of the URI is determined. At 404, an identifier is generated based on the URL fragment. At 404, the URI is mapped on the file system using the identifier…etc.”); and 
providing the particular file from a first storage location that is accessed using the first dynamic path in response to the request (paragraph[0056], “FIG. 3 is a flow diagram illustrating one embodiment of a method for mapping a URI to an identifier on a file system. At 302, data referred by a URI is mounted as a file system on a client. At 304, the client can operate on the data using the file system. The mapping can be performed in several ways. FIGS. 4, 5, and 6 illustrates different embodiments of the mapping…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dain with the teachings of Pearl and Reimers to map links to data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dain with the teachings of Pearl and Reimers to seek through the data in real time (Reimers: paragraph[0003]).


Claim 3
As to claim 3, the combination of Dain, Pearl, and Reimers discloses all the elements in claim 2, as noted above, and Pearl further disclose wherein performing the second programmatic operation further comprises: 
detecting that the second user interaction results in a change in metadata of the particular file from the first set of metadata to the second set of metadata (paragraph[0211], “The shown flow (e.g., step #1 through step #5) depicts a “Document Signing Workflow”. In this scenario, a document provider such as a bank agent or real estate broker creates a document to be signed. Such a document might be stored in the provider workflow repository 1950 (as shown at step #1). Next (step #2), in this “Document Signing Workflow”, a provider generates a workflow as a series of upload, sharing, review, signature application, possibly as well as further review, and/or further sharing tasks. Availability of the created document and availability of the generated workflow is made known to the provider worker 1934. The act of accessing the created document and generated workflow by the provider worker can themselves be events and/or can precipitate further events that are detected by the provider event listener 1932. Some or all of the generated workflow and some or all of the created document are communicated from the action provider framework 1930 to the cloud-based workflow management platform 1960 (step #4). Some portions or all of the generated workflow and some portions or all of the created document are stored as shared content 1622…etc.”); 
storing the particular file to a second storage location, that is different than the first storage location, based on the metadata of the particular file changing from the first set of metadata to the second set of metadata (paragraph[0211], “The shown flow (e.g., step #1 through step #5) depicts a “Document Signing Workflow”. In this scenario, a document provider such as a bank agent or real estate broker creates a document to be signed. Such a document might be stored in the provider workflow repository 1950 (as shown at step #1). Next (step #2), in this “Document Signing Workflow”, a provider generates a workflow as a series of upload, sharing, review, signature application, possibly as well as further review, and/or further sharing tasks. Availability of the created document and availability of the generated workflow is made known to the provider worker 1934. The act of accessing the created document and generated workflow by the provider worker can themselves be events and/or can precipitate further events that are detected by the provider event listener 1932. Some or all of the generated workflow and some or all of the created document are communicated from the action provider framework 1930 to the cloud-based workflow management platform 1960 (step #4). Some portions or all of the generated workflow and some portions or all of the created document are stored as shared content 1622…etc.”);
 
Further, Reimers discloses updating a mapping of the static path for the particular file by linking the static path to a second dynamic path instead of the first dynamic path(paragraph[0057], “FIG. 4 is a flow diagram illustrating one embodiment of a method for mapping a URI to an identifier on a file system. At 402, a URL fragment of the URI is determined. At 404, an identifier is generated based on the URL fragment. At 404, the URI is mapped on the file system using the identifier…etc.”).


Claim 4
As to claim 4, the combination of Dain, Pearl, and Reimers discloses all the elements in claim 3, as noted above, and Dain further disclose deleting a copy of the particular file with the first set of metadata from the first storage location in response to storing the particular file with the second set of metadata to the second storage location (paragraph[0058], “For example, operations may be available to interact with stored data, including open, write new file (e.g., PUT), write (append to data set), write (modify and existing data set), close, read (e.g., GET), SAVE, RENAME, DELETE, or the like. A PUT operation writes a new object to a storage device of a data storage system or creates an updated version of an existing object on a storage device, and in the latter instance, the previous version may or may not be removed from the storage device. Typically, however, when an updated version of an existing object is written to the memory device, the newer version is identified in metadata as an update (e.g., “version 2)”, while older versions (e.g., “version 1”) remain stored on the storage device. A DELETE…etc.”).

Claim 5
As to claim 5, the combination of Dain, Pearl, and Reimers discloses all the elements in claim 2, as noted above, and Reimers further disclose querying a mapping table using the static path in response to receiving the request (paragraph[0024], “n one embodiment, URI mapper 204 maps URI to filenames. Each URI that should be accessible on the mounted file system needs to be mapped to an identifier on the file system. There are three ways to form the identifier: (1) use the URL fragment directly, (2) mangle the URL, or (3) convert the URL via table look up or algorithm to an identifier. As such, URI mapper 204 can include URI fragment identifier 208, URL mangier 210, and/or URI table converter 212…etc.”); and 
retrieving the first dynamic path in response to the mapping table comprising an entry mapping the static path to the first dynamic path (paragraph[0058]-paragraph[0059], “FIG. 5 is a flow diagram illustrating another embodiment of a method for mapping a URI to an identifier on a file system. At 502, the URL fragment of the URI is determined. At 504, the URL fragment is mangled. At 506, the identifier is generated based on the mangled URL fragment. At 508, the URI is mapped on the file system using the identifier…etc.”).

Claim 6
As to claim 6, the combination of Dain, Pearl, and Reimers discloses all the elements in claim 3, as noted above, and Reimers further disclose wherein the static path comprises a Uniform Resource Identifier ("URI") with which different users request and interact with the particular file(paragraph[0058]-paragraph[0059], “FIG. 5 is a flow diagram illustrating another embodiment of a method for mapping a URI to an identifier on a file system. At 502, the URL fragment of the URI is determined. At 504, the URL fragment is mangled. At 506, the identifier is generated based on the mangled URL fragment. At 508, the URI is mapped on the file system using the identifier…etc.”); 
wherein the first dynamic path corresponds to a first storage location on one or more storage devices at which the particular file with the first set of metadata is stored (paragraph[0014], “Client 102 includes an application, for example a web browser 112, configured to access the data from storage 114. Other types of applications may include media players. Data from storage 114 may be mounted on a file system on client 102 using a file system module 110…etc.”);
wherein the second dynamic path corresponds to a different second storage location on the one or more storage devices at which the particular file with the second set of metadata is stored (paragraph[0014]-paragraph[0015], “Client 102 includes an application, for example a web browser 112, configured to access the data from storage 114. Other types of applications may include media players. Data from storage 114 may be mounted on a file system on client 102 using a file system module 110. The file system module 110 operates in combination with the operating system 112 of client 102 to allow client to access and manipulate the data in real-time from server 106 as if it was located on client 102. For example, client 102 can play a video from server 106 simply by opening the data on the mounted file system. There is no need to access any specific protocol to operate on the data…etc.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dain et al. U.S. Patent (2020/0242077; hereinafter: Dain) in view of Pearl et al. U.S. Patent Publication (2017/0048285; hereinafter: Pearl) and further in view of Barnes et al. U.S. Patent Publication (2014/0122424; hereinafter: Barnes) 

Claim 7
As to claim 7, the combination of Dain and Pearl discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein performing the second programmatic operation further comprises: moving a storage location of the particular file from a first storage location accessed by a first dynamic path to a second storage location accessed by a second dynamic path.

However, Barnes discloses wherein performing the second programmatic operation further comprises: moving a storage location of the particular file from a first storage location accessed by a first dynamic path to a second storage location accessed by a second dynamic path (paragraph[0066]-paragraph[0067], “In some embodiments, as content is stored on a storage system or moved between storage systems, a lookup table of the unified file system interface is updated accordingly. For example, a lookup table entry may include, for a given data file, an alias file name and alias file path, as well as an actual file name and actual file path. The alias file name and alias file path are used by external utilities for interaction with the data via the unified file system interface. The actual file name and actual file path are assigned once the data file is stored according to the rule set. If the data file is moved, the actual file name and actual file path stored in the lookup table are updated accordingly…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dain with the teachings of Pearl and Barnes to move data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dain with the teachings of Pearl and Barnes to synchronize and manage data between a plurality of file systems (Barnes: paragraph[0004]).

Claims 12-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al. U.S. Patent (2020/0242077; hereinafter: Dain) in view of Pearl et al. U.S. Patent Publication (2017/0048285; hereinafter: Pearl) and further in view of Reimers U.S. Patent Publication (2010/0057671; hereinafter: Reimers)

Claim 12
As to claim 12, Reimers discloses a method comprising: 
receiving a request comprising a static path for accessing a particular file (paragraph[0039]-paragraph[0043], “URI Table Converter 212 converts the URI into an identifier which via a table lookup or algorithm. For example, the filename may look like a hexdecimal representation of the URI fragment…etc.”);
mapping the static path to a first dynamic path that is selected for the particular file based on the particular file having a first set of metadata (paragraph[0057], “FIG. 4 is a flow diagram illustrating one embodiment of a method for mapping a URI to an identifier on a file system. At 402, a URL fragment of the URI is determined. At 404, an identifier is generated based on the URL fragment. At 404, the URI is mapped on the file system using the identifier…etc.”); 
providing the particular file from a first storage location that is accessed using the first dynamic path in response to the request(paragraph[0056], “FIG. 3 is a flow diagram illustrating one embodiment of a method for mapping a URI to an identifier on a file system. At 302, data referred by a URI is mounted as a file system on a client. At 304, the client can operate on the data using the file system. The mapping can be performed in several ways. FIGS. 4, 5, and 6 illustrates different embodiments of the mapping…etc.”); 
updating a mapping of the static path for the particular file by linking the static path to a second dynamic path instead of the first dynamic path(paragraph[0057], “FIG. 4 is a flow diagram illustrating one embodiment of a method for mapping a URI to an identifier on a file system. At 402, a URL fragment of the URI is determined. At 404, an identifier is generated based on the URL fragment. At 404, the URI is mapped on the file system using the identifier…etc.”).

Reimers does not appear to explicitly disclose 
detecting a file access that changes metadata of the particular file from the first set of metadata to a second set of metadata; 
storing the particular file to a second storage location, that is different than the first storage location, based on the metadata of the particular file changing from the first set of metadata to the second set of metadata; 

However, Pearl discloses detecting a file access that changes metadata of the particular file from the first set of metadata to a second set of metadata(paragraph[0211], “The shown flow (e.g., step #1 through step #5) depicts a “Document Signing Workflow”. In this scenario, a document provider such as a bank agent or real estate broker creates a document to be signed. Such a document might be stored in the provider workflow repository 1950 (as shown at step #1). Next (step #2), in this “Document Signing Workflow”, a provider generates a workflow as a series of upload, sharing, review, signature application, possibly as well as further review, and/or further sharing tasks. Availability of the created document and availability of the generated workflow is made known to the provider worker 1934. The act of accessing the created document and generated workflow by the provider worker can themselves be events and/or can precipitate further events that are detected by the provider event listener 1932. Some or all of the generated workflow and some or all of the created document are communicated from the action provider framework 1930 to the cloud-based workflow management platform 1960 (step #4). Some portions or all of the generated workflow and some portions or all of the created document are stored as shared content 1622…etc.”); 
storing the particular file to a second storage location, that is different than the first storage location, based on the metadata of the particular file changing from the first set of metadata to the second set of metadata(paragraph[0211], “The shown flow (e.g., step #1 through step #5) depicts a “Document Signing Workflow”. In this scenario, a document provider such as a bank agent or real estate broker creates a document to be signed. Such a document might be stored in the provider workflow repository 1950 (as shown at step #1). Next (step #2), in this “Document Signing Workflow”, a provider generates a workflow as a series of upload, sharing, review, signature application, possibly as well as further review, and/or further sharing tasks. Availability of the created document and availability of the generated workflow is made known to the provider worker 1934. The act of accessing the created document and generated workflow by the provider worker can themselves be events and/or can precipitate further events that are detected by the provider event listener 1932. Some or all of the generated workflow and some or all of the created document are communicated from the action provider framework 1930 to the cloud-based workflow management platform 1960 (step #4). Some portions or all of the generated workflow and some portions or all of the created document are stored as shared content 1622…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Reimers with the teachings of Pearl to create a shared workspace to modify file attributes which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Reimers with the teachings of Pearl to manage flow-based user interactions with shared content in a highly collaborative cloud-based environment (Pearl: paragraph[0002]).

Claim 13 
As to claim 13, the combination of Reimers and Pearl discloses all the elements in claim 1, as noted above, and Pearl further disclose deleting a copy of the particular file with the first set of metadata from the first storage location in response to storing the particular file with the second set of metadata to the second storage location (paragraph[0064], “In each workspace A, B, . . . , N, when an action is performed on a work item by a given user or any other activity is detected in the workspace, other users in the same workspace may be notified (e.g., in real time or in near real-time, or not in real time). Activities which trigger real time notifications can include, by way of example but not limitation, adding, deleting, and/or modifying collaborators in the workspace; uploading, downloading, adding, and/or deleting a work item…etc.”).

Claim 14
As to claim 14, the combination of Reimers and Pearl discloses all the elements in claim 12, as noted above, and Reimers further disclose querying a mapping table using the static path in response to receiving the request (paragraph[0024], “n one embodiment, URI mapper 204 maps URI to filenames. Each URI that should be accessible on the mounted file system needs to be mapped to an identifier on the file system. There are three ways to form the identifier: (1) use the URL fragment directly, (2) mangle the URL, or (3) convert the URL via table look up or algorithm to an identifier. As such, URI mapper 204 can include URI fragment identifier 208, URL mangier 210, and/or URI table converter 212…etc.”); and retrieving the first dynamic path in response to the mapping table comprising an entry mapping the static path to the first dynamic path(paragraph[0058]-paragraph[0059], “FIG. 5 is a flow diagram illustrating another embodiment of a method for mapping a URI to an identifier on a file system. At 502, the URL fragment of the URI is determined. At 504, the URL fragment is mangled. At 506, the identifier is generated based on the mangled URL fragment. At 508, the URI is mapped on the file system using the identifier…etc.”).

Claim 15
As to claim 15, the combination of Reimers and Pearl discloses all the elements in claim 12, as noted above, and Reimers further disclose wherein the static path comprises a Uniform Resource Identifier ("URI") with which different users request and interact with the particular file(paragraph[0058]-paragraph[0059], “FIG. 5 is a flow diagram illustrating another embodiment of a method for mapping a URI to an identifier on a file system. At 502, the URL fragment of the URI is determined. At 504, the URL fragment is mangled. At 506, the identifier is generated based on the mangled URL fragment. At 508, the URI is mapped on the file system using the identifier…etc.”);
wherein the first dynamic path corresponds to a first storage location on one or more storage devices at which the particular file with the first set of metadata is stored(paragraph[0014], “Client 102 includes an application, for example a web browser 112, configured to access the data from storage 114. Other types of applications may include media players. Data from storage 114 may be mounted on a file system on client 102 using a file system module 110…etc.”); 
wherein the second dynamic path corresponds to a different second storage location on the one or more storage devices at which the particular file with the second set of metadata is stored(paragraph[0014]-paragraph[0015], “Client 102 includes an application, for example a web browser 112, configured to access the data from storage 114. Other types of applications may include media players. Data from storage 114 may be mounted on a file system on client 102 using a file system module 110. The file system module 110 operates in combination with the operating system 112 of client 102 to allow client to access and manipulate the data in real-time from server 106 as if it was located on client 102. For example, client 102 can play a video from server 106 simply by opening the data on the mounted file system. There is no need to access any specific protocol to operate on the data…etc.”).


Claim 17
As to claim 17, the combination of Reimers and Pearl discloses all the elements in claim 12, as noted above, and Pearl further disclose determining that the particular file has progressed through a workflow based on the metadata of the particular file changing from the first set of metadata to the second set of metadata(paragraph[0211], “The shown flow (e.g., step #1 through step #5) depicts a “Document Signing Workflow”. In this scenario, a document provider such as a bank agent or real estate broker creates a document to be signed. Such a document might be stored in the provider workflow repository 1950 (as shown at step #1). Next (step #2), in this “Document Signing Workflow”, a provider generates a workflow as a series of upload, sharing, review, signature application, possibly as well as further review, and/or further sharing tasks. Availability of the created document and availability of the generated workflow is made known to the provider worker 1934. The act of accessing the created document and generated workflow by the provider worker can themselves be events and/or can precipitate further events that are detected by the provider event listener 1932. Some or all of the generated workflow and some or all of the created document are communicated from the action provider framework 1930 to the cloud-based workflow management platform 1960 (step #4). Some portions or all of the generated workflow and some portions or all of the created document are stored as shared content 1622…etc.”); and 
moving a storage location of the particular file from the first dynamic path to the second dynamic path in response to determining that the particular file has progressed through the workflow(paragraph[0211], “The shown flow (e.g., step #1 through step #5) depicts a “Document Signing Workflow”. In this scenario, a document provider such as a bank agent or real estate broker creates a document to be signed. Such a document might be stored in the provider workflow repository 1950 (as shown at step #1). Next (step #2), in this “Document Signing Workflow”, a provider generates a workflow as a series of upload, sharing, review, signature application, possibly as well as further review, and/or further sharing tasks. Availability of the created document and availability of the generated workflow is made known to the provider worker 1934. The act of accessing the created document and generated workflow by the provider worker can themselves be events and/or can precipitate further events that are detected by the provider event listener 1932. Some or all of the generated workflow and some or all of the created document are communicated from the action provider framework 1930 to the cloud-based workflow management platform 1960 (step #4). Some portions or all of the generated workflow and some portions or all of the created document are stored as shared content 1622…etc.”).

Claim 19
As to claim 19, the combination of Reimers and Pearl discloses all the elements in claim 12, as noted above, and Pearl further disclose changing permissions for accessing the particular file at the second dynamic path, wherein a first set of users are permitted to access the particular file at the first dynamic path, and wherein changing the permissions comprises one or more of restricting one or more of the first set of users from accessing the particular file at the second dynamic path or adding one or more users to the first set of users that are permitted to access the particular file at the second dynamic path(paragraph[0063], “Each user associated with a workspace may generally access the work items associated with the workspace. The level of access may depend on permissions associated with the specific workspace and/or with a specific work item. Permissions may be set for the workspace or set individually on a per work item basis. For example, the creator of a workspace (e.g., one of user A 208 who creates workspace B) may set one permission setting applicable to all work items 235 for other associated users and/or users associated with the affiliate (e.g., department 210). Creator user A 208 may also set different permission settings for each work item, which may be the same for different users…etc.”).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al. U.S. Patent (2020/0242077; hereinafter: Dain) in view of Pearl et al. U.S. Patent Publication (2017/0048285; hereinafter: Pearl) and further in view of Reimers U.S. Patent Publication (2010/0057671; hereinafter: Reimers) and further in view of Barnes et al. U.S. Patent Publication (2014/0122424; hereinafter: Barnes) 

Claim 16
As to claim 16, the combination of Reimers and Pearl discloses all the elements in claim 12, as noted above, and Pearl further disclose tracking the particular file with the first set of metadata to a first state of a particular workflow (paragraph[0188], “In some embodiments, the workflow engine 1662 might apply a set of workflow rules 1626 to the workflow events 1652 and/or the work item attributes 1645 to determine the workflow responses 1654, the metadata updates 1636, and/or the content updates 1638. Specifically, an event mapping 1647 in the workflow rules 1626 might map a received workflow event to one or more operations (e.g., update metadata, update content, send workflow alert, etc.) executed at the workflow engine 1662. A logic mapping 1646 in the workflow rules 1626 and/or a mapping operation of functions within the rule API 1665 might map a trigger description in the work item attributes 1645 to a set of logic to be executed at the workflow engine 1662. For example, a trigger=parent.done work item attribute might map to a set of conditional logic (e.g., if parent.state==“done” THEN set.metadata.child.state=“active”); 
tracking the particular file with the second set of metadata to a second state of the particular workflow (paragraph[0188], “In some embodiments, the workflow engine 1662 might apply a set of workflow rules 1626 to the workflow events 1652 and/or the work item attributes 1645 to determine the workflow responses 1654, the metadata updates 1636, and/or the content updates 1638. Specifically, an event mapping 1647 in the workflow rules 1626 might map a received workflow event to one or more operations (e.g., update metadata, update content, send workflow alert, etc.) executed at the workflow engine 1662. A logic mapping 1646 in the workflow rules 1626 and/or a mapping operation of functions within the rule API 1665 might map a trigger description in the work item attributes 1645 to a set of logic to be executed at the workflow engine 1662. For example, a trigger=parent.done work item attribute might map to a set of conditional logic (e.g., if parent.state==“done” THEN set.metadata.child.state=“active”); 

Pear do not appear to explicitly disclose determining that the second state of the particular workflow comprises a storage rule for moving a storage location of the particular file from the first dynamic path to the second dynamic path.

However, Barnes discloses determining that the second state of the particular workflow comprises a storage rule for moving a storage location of the particular file from the first dynamic path to the second dynamic path(paragraph[0066]-paragraph[0067], “In some embodiments, as content is stored on a storage system or moved between storage systems, a lookup table of the unified file system interface is updated accordingly. For example, a lookup table entry may include, for a given data file, an alias file name and alias file path, as well as an actual file name and actual file path. The alias file name and alias file path are used by external utilities for interaction with the data via the unified file system interface. The actual file name and actual file path are assigned once the data file is stored according to the rule set. If the data file is moved, the actual file name and actual file path stored in the lookup table are updated accordingly…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Reimers with the teachings of Pearl and Barnes to move data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Reimers with the teachings of Pearl and Barnes to synchronize and manage data between a plurality of file systems (Barnes: paragraph[0004]).

Claim 18
As to claim 18, the combination of Reimers and Pearl discloses all the elements in claim 12, as noted above, and Pearl further disclose obtaining a programmatic file operation that is defined for the second set of metadata(paragraph[0211], “The shown flow (e.g., step #1 through step #5) depicts a “Document Signing Workflow”. In this scenario, a document provider such as a bank agent or real estate broker creates a document to be signed. Such a document might be stored in the provider workflow repository 1950 (as shown at step #1). Next (step #2), in this “Document Signing Workflow”, a provider generates a workflow as a series of upload, sharing, review, signature application, possibly as well as further review, and/or further sharing tasks. Availability of the created document and availability of the generated workflow is made known to the provider worker 1934. The act of accessing the created document and generated workflow by the provider worker can themselves be events and/or can precipitate further events that are detected by the provider event listener 1932. Some or all of the generated workflow and some or all of the created document are communicated from the action provider framework 1930 to the cloud-based workflow management platform 1960 (step #4). Some portions or all of the generated workflow and some portions or all of the created document are stored as shared content 1622…etc.”); 

Pearl does not appear to explicitly disclose 
performing the programmatic file operation, wherein performing the programmatic file operation comprises moving a storage location of the particular file from a first storage location that is accessed with the first dynamic path to a different second storage location that is accessed with the second dynamic path.

However, Barnes discloses performing the programmatic file operation, wherein performing the programmatic file operation comprises moving a storage location of the particular file from a first storage location that is accessed with the first dynamic path to a different second storage location that is accessed with the second dynamic path(paragraph[0066]-paragraph[0067], “In some embodiments, as content is stored on a storage system or moved between storage systems, a lookup table of the unified file system interface is updated accordingly. For example, a lookup table entry may include, for a given data file, an alias file name and alias file path, as well as an actual file name and actual file path. The alias file name and alias file path are used by external utilities for interaction with the data via the unified file system interface. The actual file name and actual file path are assigned once the data file is stored according to the rule set. If the data file is moved, the actual file name and actual file path stored in the lookup table are updated accordingly…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Reimers with the teachings of Pearl and Barnes to move data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Reimers with the teachings of Pearl and Barnes to synchronize and manage data between a plurality of file systems (Barnes: paragraph[0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
November 17, 2022